IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-40396
                          Conference Calendar



RONALD MARK HOLLOWAY,

                                           Plaintiff-Appellant,


versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, Transitional
Planning Department,

                                           Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:96-CV-980
                         - - - - - - - - - -
                           August 14, 1997
Before KING, HIGGINBOTHAM, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Ronald Mark Holloway, Texas prisoner #536125, appeals the

district court’s dismissal of his civil rights complaint as

frivolous.     See 28 U.S.C. § 1915(e)(2)(B)(i).   He argues that

Texas Parole Board procedures violate his constitutional rights.

We have reviewed the record and Holloway’s brief and affirm the

district court’s dismissal for essentially the reasons adopted by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 97-40396
                               - 2 -

the district court.   See Holloway v. Texas Dep’t of Criminal

Justice, No. 6:96-CV-980 (E.D. Tex. Mar. 4, 1997).

     AFFIRMED.